

115 HR 5478 IH: Northern Mariana Islands Enhanced Nutrition Assistance Act of 2018
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5478IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Sablan introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to make funds available for the Commonwealth of the Northern
			 Mariana Islands pilot project for fiscal years 2019 through 2023.
	
 1.Short titleThis Act may be cited as the Northern Mariana Islands Enhanced Nutrition Assistance Act of 2018. 2.AmendmentsSection 4031(e)(2) of the Agricultural Act of 2014 (Public Law 113–79; 48 U.S.C. 1841 note) is amended—
 (1)in subparagraph (A)— (A)by striking subparagraph (B) and inserting subparagraphs (B) and (C);
 (B)in clause (i) by striking and at the end; (C)in clause (ii)—
 (i)by striking the period at the end and inserting ; and; and (ii)by adding at the end the following:
						
 (iii)$8,500,000 for each of the fiscal years 2019 through 2023.; (2)in subparagraph (B) by striking If and inserting Subject to subparagraph (C), if; and
 (3)by adding at the end the following:  (C)LimitationNotwithstanding subparagraph (B), no funds available under subparagraph (A)(iii) may be provided under subparagraph (B) for a fiscal year if the amount of unexpended funds that remain available under subparagraph (B)(ii) as of January 1 immediately preceding the first day of such fiscal year exceeds $8,500,000..
			